         Case 1:19-cr-00808-VEC Document 267
                                         266 Filed 08/26/21
                                                    08/25/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building



  MEMO ENDORSED
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    August 25, 2021

BY CM/ECF                                                            USDC SDNY
The Hon. Valerie E. Caproni                                          DOCUMENT
United States District Court                                         ELECTRONICALLY FILED
 Southern District of New York                                       DOC #:
500 Pearl Street                                                     DATE FILED: 8/26/2021
New York, New York 10007

       Re:    United States v. Alseny Keita, S1 19 Cr. 808 (VEC)

Dear Judge Caproni:

       The Government writes with the consent of defendant Alseny Keita to respectfully request
a two-week adjournment of the deadline for sentencing submissions, currently set for August 27,
2021, and sentencing, currently scheduled for September 9, 2021, at 2:00 p.m.

        On March 23, 2021, Keita pleaded guilty pursuant to a Pimentel letter to the three counts
contained in the First Superseding Indictment: Count One, charging wire fraud, in violation of 18
U.S.C. §§ 1343 and 2; Count Two, charging bank fraud, in violation of 18 U.S.C. §§ 1344 and 2;
and Count Three, charging conspiracy to commit wire fraud and bank fraud, in violation of 18
U.S.C. § 1349. Since Keita’s plea, the parties have had discussions about the appropriate
application of the Guidelines, including the reasonably foreseeable loss amount under U.S.S.G.
§ 2B1.1, restitution, and forfeiture. The parties currently disagree on the appropriate Guidelines
loss amount and restitution. However, to avert the need for a hearing to introduce testimony and
exhibits, the parties believe they may be able to reach a stipulation on the relevant facts from
which the Court could determine Guidelines loss and restitution.

       Accordingly, the parties requested a two-week adjournment of the August 27, 2021,
deadline for sentencing submissions and the September 9, 2021, sentencing hearing. The parties
          Case 1:19-cr-00808-VEC Document 267
                                          266 Filed 08/26/21
                                                    08/25/21 Page 2 of 2

 Page 2


believe this additional time may allow them to reach a stipulation on the relevant facts and submit
briefing on the appropriate Guidelines loss and restitution amounts based on those facts.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York


                                                By:
                                                      Kedar S. Bhatia
                                                      Assistant United States Attorney
                                                      (212) 637-2465

Cc:    Counsel for Alseny Keita (via CM/ECF)



  Application GRANTED. The sentencing is adjourned to
  September 30, 2021 at 10:00 a.m. Sentencing
  submissions are due by September 16, 2021.


  SO ORDERED.



                                   8/26/2021
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
